DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                   BRANDON ALEXANDER SCARPATI,
                            Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                      Nos. 4D19-939 and 4D19-940

                           [September 19, 2019]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Charles A. Schwab, Judge; L.T. Case Nos.
562016CF002337A and 562016CF001197A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.